DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Claims 2, 3, 6-9, 11, and 12 are pending and under consideration in this Office Action.

2.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the claim amendment and arguments filed on 12/30/2020.



Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 2, 3, 6-9, 11, and 12 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent 10100342 (10/16/2018; PTO 892).  Applicant’s statement filed 12/30/2020 that terminal disclaimers will be filed has been acknowledged.  However, until a terminal disclaimer is filed the claims stand 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification of the patent teach a method for producing a product having malonyl-CoA as a substrate in a microbial production pathway of the product, the method comprising combining a carbon source and a microorganism cell culture to produce said product wherein said microorganism is genetically modified for reduced enzymatic activity of an enzyme selected from the group consisting of beta-ketoacyl-ACP synthase, beta- ketoacyl-ACP reductase, beta-hydroxyacyl-ACP dehydratase, and enoyl-ACP reductase and genetically modified for overexpression of accA, accB, accC, accD, or any combination thereof.  Thus, the teachings of the patent anticipate the claimed invention.


5.	Claims 2, 3, 6-9, 11, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent 9428778 (08/30/2016; PTO 892).  Applicant’s statement filed 12/30/2020 that terminal disclaimers will be filed has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification of the patent teach a method for producing a product having malonyl-CoA as a substrate in a microbial production pathway of the product, the method comprising combining a carbon source and a microorganism cell culture to produce said product wherein said microorganism is genetically modified for reduced enzymatic activity of an enzyme selected from the group consisting of beta-ketoacyl-ACP synthase, beta- ketoacyl-ACP reductase, beta-hydroxyacyl-ACP dehydratase, and enoyl-ACP reductase and genetically modified for overexpression of accA, accB, accC, accD, or any combination thereof.  Thus, the teachings of the patent anticipate the claimed invention.


6.	Claims 2, 3, 6-9, 11, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent 9388419 (07/12/2016; PTO 892).  Applicant’s statement filed 12/30/2020 that terminal disclaimers will be filed has 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification of the patent teach a method for producing a product having malonyl-CoA as a substrate in a microbial production pathway of the product, the method comprising combining a carbon source and a microorganism cell culture to produce said product wherein said microorganism is genetically modified for reduced enzymatic activity of an enzyme selected from the group consisting of beta-ketoacyl-ACP synthase, beta- ketoacyl-ACP reductase, beta-hydroxyacyl-ACP dehydratase, and enoyl-ACP reductase and genetically modified for overexpression of accA, accB, accC, accD, or any combination thereof.  Thus, the teachings of the patent anticipate the claimed invention.


7.	Claims 2, 3, 6-9, 11, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent 8883464 (11/11/2014; PTO 892).  Applicant’s statement filed 12/30/2020 that terminal disclaimers will be filed has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification of the patent teach a method for producing a product having malonyl-CoA as a substrate in a microbial production pathway of the product, the method comprising combining a carbon source and a microorganism cell culture to produce said product wherein said microorganism is genetically modified for reduced enzymatic activity of an enzyme selected from the group consisting of beta-ketoacyl-ACP synthase, beta- ketoacyl-ACP reductase, beta-hydroxyacyl-ACP dehydratase, and enoyl-ACP reductase and genetically modified for overexpression of accA, accB, accC, accD, or any combination thereof.  Thus, the teachings of the patent anticipate the claimed invention.


8.	Claims 2, 3, 6-9, 11, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 9447438 (09/20/2016; 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification of the patent teach a genetically modified microorganism overexpressing acetyl-CoA carboxylase (accABCD) and having reduced expression and reduced enzymatic activity of enzymes including thioesterase, beta-ketoacyl-ACP synthase, beta- ketoacyl-ACP reductase, beta-hydroxyacyl-ACP dehydratase, and enoyl-ACP reductase, and methods of making various chemical products including 3-hydroxypropionic acid and acrylic acid, which are products having malonyl-CoA as a substrate, using said genetically modified microorganism in fermentation or cell culture with a carbon source. Thus, the teaching anticipate the claimed invention.


9.	Claims 2, 3, 6-9, 11, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent 10155937 (12/18/2018; PTO 892).  Applicant’s statement filed 12/30/2020 that terminal disclaimers will be filed has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification of the patent teach a genetically modified microorganism overexpressing acetyl-CoA carboxylase (accABCD) and having reduced expression and reduced enzymatic activity of enzymes including thioesterase, beta-ketoacyl-ACP synthase, beta- ketoacyl-ACP reductase, beta-hydroxyacyl-ACP dehydratase, and/or enoyl-ACP reductase and methods of making various chemical products including 3-hydroxypropionic acid and acrylic acid, which are products having malonyl-CoA as a substrate, using said genetically modified microorganism in fermentation or cell culture with a carbon source. Thus, the teaching anticipate the claimed invention.


10.	Claims 2, 3, 6-9, 11, and 12 are rejected on the ground of nonstatutory obviousness-type 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and specification of the patent teach a genetically modified microorganism overexpressing acetyl-CoA carboxylase (accABCD) and having reduced expression and reduced enzymatic activity of enzymes including thioesterase, beta-ketoacyl-ACP synthase, beta- ketoacyl-ACP reductase, beta-hydroxyacyl-ACP dehydratase, and/or enoyl-ACP reductase,  and methods of making various chemical products including 3-hydroxypropionic acid and acrylic acid, which are products having malonyl-CoA as a substrate, using said genetically modified microorganism in fermentation or cell culture with a carbon source. Thus, the teaching anticipate the claimed invention.


11.	Claims 2, 3, 6-9, 11, and 12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25, 39, 43 of copending Application No. 14215508.  Applicant’s statement filed 12/30/2020 that terminal disclaimers will be filed has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.
The claims and specification of the application teach a method for producing a chemical product including 3-hydroxypropionic acid and acrylic acid, which are products having malonyl-CoA as a substrate in a microbial production pathway of the product, the method comprising combining a renewable carbon source and a microorganism in a cell culture system to produce said product wherein said microorganism is genetically modified for reduced enzymatic activity of a thioesterase, beta-ketoacyl-ACP synthase, beta- ketoacyl-ACP reductase, beta-hydroxyacyl-ACP dehydratase, and/or enoyl-ACP reductase, and genetically modified for overexpression of acetyl-CoA carboxylase (accABCD).  Thus, the teaching anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

12.	No claims are allowed.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652